            Case 1:21-cv-04980-VSB Document 9 Filed 08/05/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                           :
                                                                                        8/5/2021
JOSE QUEZADA, on behalf of himself and all :
others similarly situated,                                 :
                                                           :
                                         Plaintiff,        :              21-CV-4980 (VSB)
                                                           :
                           -against-                       :                  ORDER
                                                           :
WILD EARTH, INC.,                                          :
                                                           :
                                         Defendant.        :
                                                           :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on June 4, 2021, (Doc. 1), and filed an affidavit of service on

Defendant on June 24, 2021, (Doc. 5). The deadline for Defendant to respond to Plaintiff’s

complaint was July 1, 2021. (See Doc. 5.) To date, Defendants have not appeared or responded

to the complaint. Plaintiff sought and obtained a Clerk’s Certificate of Default on July 14, 2021.

(Docs. 6–8.) To date, however, Plaintiff has taken no further action to prosecute this case.

         Accordingly, if Plaintiff intends to seek a default judgment he is directed to do so in

accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than

August 13, 2021. If Plaintiff fails to do so or otherwise demonstrate that he intends to prosecute

this litigation, I may dismiss this case for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b).


SO ORDERED.

Dated:       August 5, 2021
             New York, New York                                ________________________________
                                                               VERNON S. BRODERICK
                                                               United States District Judge
